Veterans benefits; Veterans Administration; contract for sale of real property; deductions from compensation benefits to pay monthly installments; failure to cease deductions upon assignment of property. — On July 24, 1974, plaintiff contracted with the Veterans Administration for the purchase of certain real property. After making a down payment, the balance of the price was to be paid in installments of $173 per month for 30 years. Payments were deducted from compensation benefits the plaintiff was receiving from the VA. On June 6, 1979, plaintiff assigned the property, with VA approval, to a third party. Upon plaintiffs request, the VA stopped deductions from plaintiffs benefit payment effective August 1, 1979. Plaintiff seeks to recover the $173 deducted for July as well as a prorated recovery for June. The defendant concedes liability to plaintiff for the amount of the July deduction; however, defendant denies liability for the June deduction, asserting that it is its policy to make deductions from benefits only on a full monthly payment basis such that it is the responsibility of the individual making the assignment in mid-month to provide for any proration of the monthly assignments with the assignee. On May 27, 1981 Trial Judge James F. Merow filed a recommended opinion holding that because a reasonable amount of time is required to process a request to eliminate a deduction, defendant is not liable to plaintiff for any amount of the June deduction. On August 4, 1981 the court, by order, adopted the recommended decision of the trial judge as the *840basis for its judgment in this case and entered judgment for plaintiff for $173.00.